                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  SYLVIA JEAN STEPHENSON,                         )
                                                  )        Case No. 1:17-cv-194
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
  v.                                              )
                                                  )        Magistrate Judge Susan K. Lee
  YRC, INC., d/b/a YRC FREIGHT,                   )
                                                  )
         Defendant.                               )


                                               ORDER



         The parties have notified the Court that they have reached a settlement. Based on this

  representation, the parties are hereby ORDERED to file a stipulation of dismissal pursuant to

  Federal Rule of Civil Procedure 41(a)(1)(A)(ii), an agreed order of dismissal pursuant to Local

  Rule 4.8, or a status report on or before February 28, 2020. The parties are ON NOTICE that, if

  they fail to comply by that deadline, the Court will dismiss this action with prejudice pursuant to

  Rule 41(b) and Local Rule 68.1.

         SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




Case 1:17-cv-00194-TRM-SKL Document 118 Filed 01/22/20 Page 1 of 1 PageID #: 1752
